Citation Nr: 0503716	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-31 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a psychiatric disorder 
claimed as post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  He received the Combat Infantry Badge and Vietnam 
Service Medal, among other awards and decorations.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions by the RO in San Juan, the 
Commonwealth of Puerto Rico, which, in pertinent part, denied 
service connection for a psychiatric disorder claimed as 
PTSD.

The record shows that the Board previously disallowed service 
connection for PTSD in September 1999, on the basis that the 
veteran's claim was not well grounded.  Several months 
later-on November 9, 2000-the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (now codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  Among 
other things, the VCAA made provision for the readjudication 
of claims-such as the veteran's-that were denied as not 
well grounded between July 14, 1999 and November 9, 2000; 
provided that a request for readjudication was filed by the 
veteran, or a motion was made by the VA Secretary, on or 
before November 9, 2002.  Id. § 7(b).  If such a claim were 
readjudicated, the prior decision was treated as though it 
had never been made.  Id.

Here, the record shows that the veteran filed a statement 
with the RO in June 2001, following the Board's September 
1999 denial of his claim.  He did not specifically request 
that his prior claim be readjudicated under the VCAA.  
However, he did inquire about the status of his claim.  The 
RO acted on his submission, entering a new decision on the 
claim in August 2002, prior to expiration of the above-
referenced readjudication period.  The August 2002 rating 
decision does not clearly indicate that it is a 
readjudication of the veteran's former claim under the VCAA.  
Notably, however, at the time in question it was the stated 
policy of the Veterans Benefits Administration (VBA) that 
personnel were to develop and readjudicate claims meeting the 
criteria of § 7(b) of the VCAA if and when they were 
discovered.  See VAOPGCPREC 3-2001 (Jan. 22, 2001); VBA Fast 
Letter 00-87 (Nov. 17, 2000).  Moreover, it appears from the 
August 2002 decision that the RO may have considered the 
claim on the merits.  (The RO indicated in the decision, for 
example, that the prior denial was being "confirmed and 
continued", and made no reference to any requirement that 
new and material evidence be submitted to reopen the claim.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a)).  Under the 
circumstances-and resolving doubt in the veteran's favor-
the Board will treat the RO's August 2002 decision as a VCAA 
readjudication of the PTSD claim that the Board denied in 
September 1999.  Accordingly, the Board's September 1999 
decision is to be treated as though it had never been made.  
Thus, lacking a prior final denial of this claim, there is no 
need for new and material evidence to "reopen" it.


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West Supp. 2000); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection should be 
granted for PTSD.  He asks that reasonable doubt be resolved 
in his favor.

I.  Service Connection

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  Service connection for 
PTSD requires (1) medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2004).

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence 
demonstrates that the veteran does not have PTSD.  The Board 
acknowledges that the record contains opinions from two 
private physicians-Drs. J. A. Juarbe and Raul Correa-Grau-
who report that the veteran has PTSD.  However, four VA 
physicians have determined that he does not.  Notably, it 
does not appear that either of the private physicians 
reviewed the veteran's claims file prior to drawing their 
conclusions as to diagnosis.  Nor does it appear that either 
of those physicians was involved in the veteran's ongoing 
care.  By contrast, it is clear from the record that at least 
two of the opining VA physicians (the physicians who examined 
the veteran in November 2002 and April 2004) reviewed the 
veteran's claims file prior to making their diagnostic 
determinations.  Moreover, reports from the VA Medical Center 
(VAMC) in San Juan show that the veteran has been treated by 
another VA physician, and that the working diagnosis for 
treatment purposes has been depressive disorder, NOS (not 
otherwise specified).  Under the circumstances, the Board 
finds that the opinions from the VA physicians are more 
probative than those that were privately obtained.  
Accordingly, because the greater weight of the evidence shows 
that the veteran does not have the disability for which 
service connection is claimed, the appeal must be denied.

II.  VCAA

As noted previously, the President signed the VCAA into law 
on November 9, 2000.  Among other things, the law imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.



A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Court also held that VA must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Id.  This "fourth element" comes 
from the language of 38 C.F.R. § 3.159(b)(1).

In the present case, the Board finds that the VCAA notice 
requirements have been satisfied.  With regard to element 
(1), above, the Board notes that the RO sent the veteran a 
VCAA notice letter in April 2002 informing him of the 
evidence necessary to substantiate a claim for service 
connection.  In addition, he was furnished a statement of the 
case (SOC) in August 2003 that contained a summary of the 
relevant portions of 38 C.F.R. § 3.304(f).

With regard to elements (2) and (3), the Board notes that the 
RO's April 2002 letter explained that VA would make 
reasonable efforts to help the veteran get evidence necessary 
to support his claim-such as medical records, employment 
records, and records from other Federal agencies-but that he 
was responsible for providing appropriate releases, where 
necessary, and enough information about the records so that 
VA could request them from the agency or person who had them.  
He was also notified that VA would assist him by providing a 
medical examination or getting a medical opinion if it was 
necessary to make a decision on his claim.

Finally, with respect to element (4), the Board notes that it 
does not appear from the record that the veteran has 
explicitly been asked to provide "any evidence in [his] 
possession that pertains" to his claim.  As a practical 
matter, however, he has been notified of the need to provide 
such evidence.  The RO's April 2002 letter described the 
evidence necessary to substantiate his claim; asked him to 
tell VA about any additional information or evidence that he 
wanted VA to try to get for him; and requested that he 
"[s]end the information describing additional evidence or 
send the evidence itself to [the RO]."  (Emphasis added.)  
In addition, the SOC he was issued in August 2003 contained 
the complete text of 38 C.F.R. § 3.159(b)(1), and-after 
receiving a June 2004 supplemental SOC-he provided a 
statement indicating that he had no additional evidence to 
submit.  Under the circumstances, the Board is satisfied that 
the veteran has been adequately informed of the need to 
submit relevant evidence in his possession.  See also 
VAOPGCPREC 1-2004, 69 Fed. Reg. 25,174 (May 5, 2004) (holding 
that the Court's statement in Pelegrini, to the effect that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) require VA 
to include this fourth element as part of its VCAA notice, is 
obiter dictum and not binding on VA).

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004).

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran has been afforded multiple 
VA psychiatric examinations in connection with his claim, and 
he has not provided any releases for the procurement of 
additional private records.  The Board acknowledges that the 
veteran's claims file may not contain all of his VA treatment 
records from the VAMC in San Juan.  (There are apparent gaps 
in those records from January 1998 to July 2000, and from 
June 2002 to April 2004, for example.)  However, the evidence 
currently in the claims file, including the report of an 
April 2004 VA outpatient visit, indicates that the VA 
treatment he has thus far received has been for a depressive 
disorder, and not for PTSD.  Therefore, it does not appear 
that there is any reasonable possibility that obtaining 
additional records of that treatment would aid in 
substantiating his claim.  38 C.F.R. § 3.159(d).  No further 
development action is required.


ORDER

The appeal is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


